Citation Nr: 0506568	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  01-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to August 
1997 and active duty for training (ACDUTRA) from September to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the veteran's claim of 
service connection for low back disability on the basis that 
it was not well grounded.  The veteran perfected a timely 
appeal of this determination to the Board.

In a signed February 2004 statement, the veteran withdrew his 
request to testify at a hearing.  In that same statement, he 
also withdrew his bilateral knee, shin splint and left ankle 
claims.  In written argument dated later that same month, the 
veteran's representative reiterated the veteran no longer 
wished to testify at a hearing as well as his intent to 
withdraw all his claims, other than one seeking service 
connection for low back disability.  As such, only the 
veteran's claim of service connection for low back disability 
is before the Board.  38 C.F.R. § 20.204(c) (2003).

In April 2004, the Board remanded this matter for additional 
development and adjudication.  This having been completed, 
this matter is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Before the Board is the appellant's claim of entitlement to 
service connection for a low back disability.  For the 
reasons set forth below, this claim must be remanded for 
further development and adjudication.

When this claim was previously before the Board in April 
2004, the matter was remanded for further development.  In 
doing so, the Board directed that the RO arrange for an 
appropriate VA examination to determine the nature, extent 
and etiology of any low back disability found to be present.  
Specifically, the examiner was requested to offer an opinion 
as to whether it is at least as likely as not that any low 
back disability found to be present is related to or had its 
onset during the veteran's period of military service.  In 
offering this assessment, the examiner was also asked to 
comment on the opinion of Dr. Bruce set forth in his April 
2000 statement.  

In November 2004, a VA examination was conducted in 
connection with the veteran's low back claim and a diagnosis 
of low back sprain and strain was found.  The examiner, 
however, failed to address the question of nexus to service 
and offered no opinion regarding whether the veteran's 
condition was at least as likely as not related to or had its 
onset during the veteran's period of military service.  In 
addition, while the examiner noted Dr. Bruce's April 2000 
statement, he offered no comment on its validity.

In light of the foregoing, the Board agrees with the 
veteran's representative and concludes that this matter must 
be remanded for compliance with the Board's May 2004 remand 
instructions.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the 
Board finds that the RO should arrange for the veteran's 
claims folder to be reviewed by the examiner who conducted 
the November 2004 VA examination.  The examiner should be 
requested to prepare an addendum to his report specifically 
addressing whether it is at least as likely as not that the 
veteran's low back disability, diagnosed in November 2004, is 
related to or had its onset during the veteran's period of 
military service.  In offering this assessment, the examiner 
must again be asked to comment on the opinion of Dr. Bruce 
set forth in his April 2000 statement.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The veteran's claims file should be 
returned to the VA examiner who conducted 
the November 2004 examination (or, if the 
examiner is unavailable, a suitable 
substitute who will need to review the 
entire record).  The examiner should be 
asked to prepare an addendum to the 
November 2004 examination report 
specifically addressing whether it is at 
least as likely as not that the veteran's 
low back disability, diagnosed in 
November 2004, had its onset during the 
veteran's period of military service.  In 
offering this assessment, the examiner 
must comment on the opinion of Dr. Bruce 
set forth in his April 2000 statement.  
The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




